         Case 3:20-cv-08222-GMS Document 32-1 Filed 09/14/20 Page 1 of 4




Chris McClure
McClure and Hardy Prof. LLC
SD Bar No. 3962
101 S. Reid St. Ste. 307
Sioux Falls, SD 57103
605-496-9858
mcclurechris@gmail.com

Michael J. Novotny
Big Fire Law & Policy Group LLP
1404 Fort Crook Road South Bellevue, NE 68005
AZ State Bar No. 033792
Telephone: (531) 466-8725
Facsimile: (531) 466-8792
Email: mnovotny@bigfirelaw.com

Attorney for Plaintiffs

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA

Darlene Yazzie, Caroline Begay, Leslie Begay, Irene
Roy, Donna Williams and Alfred McRoye,                             Case No. 3:20-cv-08222-GMS

                          Plaintiffs,

v.                                                               DECLARATION OF BRET HEALY
                                                             IN SUPPORT OF PLAINTIFF’S RESPONSE
Katie Hobbs, in her official capacity as Secretary of              TO MOTION TO INTERVENE
State for the State of Arizona,

                           Defendant.



        I declare under penalty of perjury that the foregoing is true and correct.
     1. I, Bret Healy, personally interviewed Darlene Yazzie at her home on September 8, 2020.

     2. In my interview Darlene informed me she has no access to email or internet at her house.

     3. Darlene informed me that in order to access the internet she has to go other places and

        pirate their WiFi to get access to her email.



                                                  1
    Case 3:20-cv-08222-GMS Document 32-1 Filed 09/14/20 Page 2 of 4




4. Darlene informed me that there is no home mail delivery where she lives.

5. She also informed me that it is 18 miles round trip from her home to get mail in

   Dennehotso at her post office box.

6. Darlene informed me that she tries to collect her mail once or twice a week, but the post

   office is only open limited hours for needed services such as purchasing stamps.

7. Darlene also informed me that she needed to travel 35 miles one way to Teec Nos Pos to

   get postage stamps.

8. Darlene informed me that she is on a fixed income and having enough gas money is

   difficult.

9. Darlene raises sheep so that she can have meat to eat.

10. Darlene told me she has to travel to Dennehotso to get water, but for livestock supplies

   and other things she must travel to Teec Nos Pos.

11. While Darlene has a 2016 pickup it already has 197,000 miles on it and it’s 90 miles to

   have maintenance done on her vehicle in either Cortez, Colorado or Farmington, new

   Mexico.

12. Darlene told me that sometimes she also drives one of her friends that lives in

   Dennehotso when her friend needs a ride and they pool their money to afford gas.

13. Darlene also told me many tribal members on the reservation hitchhike and that she has

   done so herself, but that she is also afraid to do so.

14. Regarding her voting Darlene told me her polling location is in Dennehotso, but that she

   is on the permanent voting list. She has worked as a poll worker for Apache County.

                                              2
    Case 3:20-cv-08222-GMS Document 32-1 Filed 09/14/20 Page 3 of 4




15. In the primary Darlene said she got her ballot and mailed it the same day because she was

   afraid it would not make it in time due to the mail being so slow there.

Dated September 12, 2020.
                                                                /s/ Bret Healy__________
                                                                Bret Healy




                                            3
        Case 3:20-cv-08222-GMS Document 32-1 Filed 09/14/20 Page 4 of 4




                                CERTIFICATE OF SERVICE
      I hereby certify that on September 12, 2020, I electronically transmitted the attached

document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice of

Electronic Filing to the ECF registrants.



                                                            /s/ Chris McClure____________




                                                4
